El Juez Asociado Señor Alonso Alonso
emitió la opinión del Tribunal.
I — í
El 1ro de agosto de 1985 la Oficina del Procurador General presentó una querella contra el Ledo. Edwin W Belén Trujillo en la cual alegó que éste había incurrido en conducta inmoral e impropia al comparecer como testigo instrumental en la Escritura Núm. 270 sobre compraventa, otorgada el 10 de octubre de 1955 ante el notario José R. Fournier GrauJ1) sin conocer personal-mente al finado Obdulio Correa Rodríguez y cuya firma fue falsificada por el notario Fournier.
Posteriormente, el 21 de febrero de 1986, el Procurador General presentó una querella enmendada en la cual le imputó al querellado que, mientras éste cursaba su tercer año en derecho, intervino como testigo instrumental en el otorgamiento de la Escritura Núm. 270, autorizada por el notario José R. Fournier el 10 de octubre de 1955, sin conocer personalmente a Obdulio Correa Rodríguez. (2) Se le imputó al querellado el haber incu-rrido en conducta inmoral e impropia fundada en su silencio *953posterior al otorgamiento sobre la ilegalidad de la transacción notarial en la que intervino como testigo instrumental. Dicha conducta constituyó, a juicio del Procurador General, una viola-ción al Canon 38 del Código de Ética Profesional, 4 L.PR.A. Ap. IX.
El abogado querellado contestó la querella enmendada y, posteriormente, presentó una Moción Solicitando Desestimación de Querella Enmendada, la cual fue declarada sin lugar. Luego de celebrarse la vista y de que los partes sometieran la prueba testifical y documental pertinente, el Comisionado Especial, Ledo. Waldemar Del Valle López, encontró probados los siguientes hechos, con los cuales está conforme la Oficina del Procurador General:
1. El querellado Edwin Belén Trujillo fue admitido al ejercicio de la profesión de Abogacía el 27 de septiembre de 1956 de acuerdo con una certificación expedida por el Sr. Bruno Cortés Trigo, Secretario General del Tribunal Supremo de Puerto Rico, el día 6 de febrero de 1987.
2. Para el 10 de octubre de 1955 se otorgó en Bayamón, ante el Notario Público José R. Fournier, la escritura número 270 sobre Compraventa y en virtud de la cual don Obdulio Correa y su esposa doña Carmen Sánchez vendieron a favor de doña Carmen Belén Correa Sánchez una finca urbana, radicada en el Reparto Correa de Bayamón, por precio de CINCUENTA MIL QUINIENTOS DO-LARES ($50,500.00). En dicha escritura comparecen como testigos instrumentales Edwin Belén Trujillo y Juan Quirós Hernández.
3. El 13 de abril de 1984 el Hon. Juez Superior Enrique Rivera Santana, del Tribunal Superior, Sala de Bayamón, dictó sentencia en el caso civil número CS 81-3530, Obdulio Correa Sánchez y otros v. Antonio López Jiménez y otros, sobre Acción Declaratoria, Re[i-vjindicación y División de Comunidad, expresándose en la determi-nación de hecho número 26, lo siguiente:
“En esta escritura 270, en la que el notario falsificó la firma del finado Obdulio Correa Rodríguez, comparecieron como testigos instrumentales los abogados Edwin Belén Trujillo y Juan Quirós Hernández.”
4. Don Obdulio Correa falleció el 2 de noviembre de 1955.
5. El notario en la referida escritura, don José R. Fournier Grau, falleció el 11 de julio de 1985.
*9546. Entre las defensas afirmativas que levanta el querellado- alega en el párrafo duodécimo lo siguiente:
“DUODECIMO: Que la firma que aparece como del Querellado en la Escritura #270, tiene ra[s]gos que se parecen a como él firmaba para la fecha del 10 de octubre de 1955, y ra[s]gos, que no se parecen, por lo que no podemos negar que esa sea la firma del querellado, ni afirmar que lo sea; debido al tiempo transcurrido de treinta (30) años.”
Posteriormente, en la vista celebrada se alegó que él no recordaba haber firmado como testigo en la referida escritura número 270.
Sobre si la firma que aparece en la escritura número 270 es o no es del querellado hubo prueba de ambas partes.
La Oficina del Procurador General presentó como testigo al Sr. Evaristo Alvarez Ghigliotti, quien trabaja en el Instituto de Cien-cias Forenses de Puerto Rico en el campo de Documentos Forenses y declaró que examinó la firma de Edwin Belén Trujillo que aparece en la escritura número 270, la que aparece en una carta de 31 de agosto de 1984 dirigida al Procurador General, otra firmada por Edwin Belén Trujillo en 17 de enero de 1985 dirigida al Procurador General y examinó ocho o nueve documentos firmados por Edwin Belén Trujillo en 1956 y los cuales se encuentran en el expediente que del Ledo. Edwin Belén Trujillo se mantiene en el Tribunal Supremo de Puerto Rico por su condición de abogado. En base a su estudio y los rasgos y factores de las firmas, no tiene duda de que la firma que aparece en la escritura número 270 es la del Ledo. Edwin Belén Trujillo. Entre esos factores para llegar a esa conclu-sión, están los siguientes:
(a) Factor del movimiento que se subdivide en el impulso de la escritura, ritmo, consistencia, estabilidad, como se inician los trazos, como terminan y si tiene adornos.
(b) Factor de destreza que incluye la proporción, inclinación, alineamiento, presión, velocidad y los ángulos de la escritura; y
(c) Marcas diacríticas.
El querellado declaró que en relación a la firma que aparece en la escritura número 270 no puede decir si es o no su firma [porque] nota diferencias en los rasgos.

Luego de analizar toda la prueba presentada no tenemos duda alguna que la firma que aparece en la referida escritura número ■270 es la del Ledo. Edwin Belén Trujillo.

7. Se le imputa al querellado que “mientras cursaba su tercer año en la Escuela de Derecho de la Universidad de Puerto Rico, como testigo instrumental intervino en el otorgamiento de la Escritura *955■Número 270 por el entonces abogado Notario José R. Fournier, el 10 de octubre de 1955 sin conocer personalmente al finado Obdulio Correa Rodríguez” ....
Surge claramente de la escritura número 270 que el querellado no firmó como testigo de conocimiento y sí como testigo instrumental. Rara la fecha en que se otorgó la escritura número 270 estaba vigente en Puerto Rico la “Ley Para Regular el Ejercicio de la Profesión Notarial en Puerto Rico” aprobada el 8 de marzo de 1906.
En la Sección 13 y 15 de la referida ley se disponía lo siguiente:
“Sección 13.— Ninguna escritura pública, salvo lo que se dispone en esta ley en casos especiales, podrá ser autorizada por el Notario, sin la presencia de dos testigos . . . .”
“Sección 15.— La presencia de los testigos se requiere para la lectura, consentimiento y firma, que tendrá lugar en un solo acto.”
En la Sección 16 de la misma ley se expresa los siguiente:
“Sección 16.— Los notarios darán fé en los instrumentos públicos de que conocen a las partes, o de que se han asegurado de su conocimiento por el dicho de los testigos instrumentales, o de otros dos que los conozcan, y que se llamarán testigos de conoci-mient[o”] ....
Independientemente de que para la fecha en que se otorga la escritura número 270 el querellado era un estudiante de derecho, el Ledo. Belén Trujillo firmó en la referida escritura como testigo ■instrumental, el cual se requería para la lectura, consentimiento y firma del documento, y no como testigo de conocimiento. Al firmar como testigo instrumental no tenía que conocer personalmente al finado Obdulio Correa Rodríguez.
El propio querellado acepta que él no conocía personalmente al Sr. Obdulio Correa Rodríguez pero sabía qui[é\n era.

Concluimos que la prueba no establece el cargo qu& se le imputa al querellado, especialmente cuando para el año 1955 el Ledo. Belén Trujillo ni siquiera era abogado y como hemos expresado anteriormente, el querellado no compareció como testigo de cono-cimiento y sí como testigo instrumental.

8. Se le imputa, en adición, al querellado el cargo de “haber incurrido en conducta inmoral e impropia basada en su silencio no explicado hasta el presente, sobre la ilegalidad de la transacción notarial, en que como testigo instrumental intervino, incidente que ha sido objeto de conocidas controversias judiciales de conocimiento público” ....
El Código de Etica Profesional aprobado por el Honorable Tribunal Supremo el 24 de diciembre de 1970 y en su Sección 38 (T. *9564 Ap. IX) en la parte pertinente dispone: . . En su conducta como funcionario del tribunal, deberá interesarse en hacer su propia y cabal aportación hacia la consecución de una mejor administración de la justicia. Tal participación conlleva necesariamente asumir posiciones que puedan resultarle personalmente desagradable[s] pero que redundan en beneficio de la profesión, tales como: denun-ciar valientemente, ante el foro correspondiente, todo tipo de conducta corrupta y deshonrosa de cualquier colega o funcionario judicia[l”] ....
¿ Incurrió el querellado en conducta inmoral o impropia basada en su silencio no expresado hasta el presente? En base a la prueba presentada entendemos que no.
La prueba de la Oficina del Procurador General nada aporta para sostener este cargo. Por el contrario el querellado declaró que se enteró de la situación por una carta que le envió el Ledo. Roberto Schmidt Monge, Procurador General, de fecha 9 de agosto de 1984 en la que le concede quince (15) días para que expresara su versión en cuanto a lo que se le exponía en la referida carta. Esta carta fue contestada el 31 de agosto de 1984 en la cual el querellado daba la versión suya de lo ocurrido. Reiteró en varias ocasiones que nada supo de los casos resueltos relacionados con el Sr. Obdulio Correa ya que viajaba constantemente a Sur América en negocios ajenos a la profesión, la cual practicaba muy poco. (3)

De toda la prueba presentada determinamos que el querellado no tenía conocimiento de los procedimientos en el Tribunal ni de las decisiones judiciales por lo que nada tenía que expresar.

Determinar que el querellado se enteró o se pudo enterar posteriormente de los procedimientos judiciales o de las decisiones de los tribunales respecto a la conducta del entonces abogado-notario José R. Fournier, que le permitiera dar cumplimiento al Canon 38, es especulativo. Estos hechos surgen alrededor de veinticinco (25) años después de el querellado haber comparecido como testigo en la escritura número 270. Esa no fue la única escritura del entonces Ledo. Fournier donde el querellado compa-reció como testigo instrumental. De la prueba surge que el querellado, conjuntamente con otras personas, era un testigo muy común en las escrituras que se otorgaban ante el entonces Ledo. *957Fournier. A cambio de permitirle usar la biblioteca profesional del referido Notario, utilizaba como testigos instrumentales tanto al querellado como a otros que iban a la oficina de él. El querellado nunca fue citado a declarar ante un Tribunal ni fue requerido por persona alguna para declarar sobre su firma en la escritura número 270. No había ningún hecho especial para que el querellado tuviese que recordar lo relativo al otorgamiento de la escritura número 270. (Énfasis suplido y en el original.) Informe del Comisionado Especial y determinaciones de hecho, págs. 2-7.
El caso ante nos plantea dos (2) situaciones relacionadas entre sí pero distintas. La primera tiene que ver con la facultad de este Tribunal para investigar y disciplinar a abogados por actos u omisiones cometidos antes de ser admitidos al ejercicio de la profesión de abogado, lo cual en un contexto más amplio implica pasar juicio sobre el carácter y la aptitud del abogado antes de su admisión (character and fitness). La segunda tiene que ver con si el licenciado Belén Trujillo violó el Canon 38 del Código de Ética Frofesional, supra, por guardar silencio sobre la ilegalidad de la transacción notarial en la que intervino como testigo instrumental, una vez advino a formar parte de la profesión.
I — i ) — {
Examinemos la primera situación.
No cabe duda que este Tribunal tiene facultad inherente para reglamentar la admisión y la remoción de una persona del ejercicio de la abogacía. García O’Neill v. Cruz, 126 D.P.R. 518 (1990); In re Carreras Rovira y Suárez Zayas, 115 D.P.R. 778 (1984); In re Rojas Lugo, 114 D.P.R. 687 (1983); In re Roldán González, 113 D.P.R. 238 (1982); In re Ríos, 112 D.P.R. 353 (1982); In re Rodríguez Torres, 104 D.P.R. 758 (1976); e In re Rodríguez Torres, 106 D.P.R. 698 (1978).
Como parte de dicha potestad, el Tribunal también tiene facultad inherente para investigar y tomar las determinaciones correspondientes sobre el carácter y la aptitud (fitness) de todo aspirante a la profesión de la abogacía. Esta función ha sido *958delegada en una comisión de reputación creada por este Tribunal mediante reglamento al efecto para atender las solicitudes de los aspirantes al ejercicio de la abogacía. 4 L.P.R.A. Ap. XVII-A.
El aspirante debe acreditar en su solicitud que posee “buena reputación”, y la Comisión de Reputación de Aspirantes al Ejercicio de la Abogacía (en adelante Comisión de Reputación) pasa juicio sobre ello y le acredita, a su vez, a este Foro que el aspirante posee el carácter y la “buena reputación moral” para ejercer la profesión de abogado (4 L.P.R.A. see. 721 y ant. see. 731).
La acreditación que hace la Comisión de Reputación a este Foro es una recomendación que goza de una presunción de corrección. La Comisión de Reputación tiene su reglamento para regir su funcionamiento y está constituida por cinco (5) miembros especializados, con poderes para evaluar, investigar y determinar el carácter y la reputación del aspirante. 4 L.P.R.A. Ap. XVII-A, R. 1(b)(1).
La Comisión de Reputación es un valioso instrumento con que cuenta este Tribunal en el descargo de nuestra función de admitir aspirantes al ejercicio de la abogacía. Sus dictámenes merecen gran deferencia por parte de este Tribunal por ser un organismo cuyas decisiones están fundamentadas en la prueba que tiene ante sí sobre la conducta pasada y presente del aspirante. 4 L.P.R.A. Ap. XVII-A, R. 2.
Al momento en que el querellado, licenciado Belén Trujillo, solicitó admisión al ejercicio de la profesión ya existía esta comisión y le correspondía a ella, en primera instancia, evaluar la idoneidad moral del aspirante al momento de su ingreso a la profesión legal. La conducta del querellado cuando era estudiante de derecho no fue considerada por la Comisión de Reputación y ésta recomendó favorablemente su solicitud al ejercicio de la profesión legal, cosa que hicimos. No tenemos ante nos prueba de fraude o de engaño a la Comisión de Reputación *959por parte del aspirante. 4 L.P.R.A. sec. 734; In re López, 15 D.P.R. 265 (1909).
For otra parte, este Tribunal tiene poder inherente para investigar y determinar si la conducta específica de una persona antes de ser abogado puede ser considerada para removerlo como tal, cuando adviene en conocimiento de ello una vez es abogado, como sucede en el caso de autos. El Tribunal puede usar el mecanismo de nombrar un comisionado para que investigue y haga recomendaciones sobre el particular; referir el asunto a la Comisión de Reputación, así como utilizar cualquier otro mecanismo que, con las garantías procesales correspondientes, le ayuden a pasar juicio y a tomar una determinación sobre dicha conducta.
Establecido lo anterior, se plantea qué normas o criterios debe utilizar este Tribunal para evaluar la conducta de la persona cuando todavía no era abogado. Igual interrogante se le plantea a la Comisión de Reputación cuando evalúa a cada aspirante. Este asunto se le ha planteado a casi todas las jurisdicciones estatales de Estados Unidos. (4)
En síntesis, algunos estados establecen criterios y normas amplias; otros, conductas específicas que pueden reflejar buen o mal carácter y aptitudes; otros señalan factores que nunca deben ser considerados al evaluar a un aspirante.
El asunto, obviamente, es inminentemente subjetivo y, como expresó el Juez Frankfurter en Schware v. Board of Bar Examiners of New Mexico, 353 U.S. 232 (1957), opinión concurrente, el concepto de carácter moral tiene unos contornos sombríos en vez de precisos (shadowy rather than precise bounds). Lo definió así:
Prom a profession charged with such responsibilities there must be exacted those qualities of truth-speaking, of a high sense of honor, *960of granite discretion, of the strictest observance of fiduciary responsibility, that have, throughout the centuries, been compendiously described as “moral character”.
Lo primero que debemos señalar es que, como norma general, se presume que todo aspirante tiene un buen carácter y aptitud, a menos que se determine que la conducta pasada o presente causa que una persona razonable crea que éste, si es admitido a la profesión, no podrá y no estará inclinado a actuar en forma honesta, justa e íntegra. Esos criterios pretenden excluir de la práctica actual o futura de la abogacía a personas que demuestren un patrón de actitudes que, evaluados sus rasgos de carácter y de personalidad integralmente, reflejen una actitud personal que las inhabilitan para ejercer la profesión de abogado, ya que lo más probable es que en tal función causen daño a clientes actuales o futuros, obstruyan la administración de la justicia o violen los cánones del Código de Ética Profesional.
Un aspirante también puede quedar inhabilitado si incurre en aquella conducta específica intencional que por su naturaleza grave y sus efectos perjudiciales (dentro de las circunstancias del caso) de por sí refleja rasgos de carácter y de personalidad que demuestran que dicha persona no es justa, honesta e íntegra.
A la luz de las normas señaladas anteriormente, examinamos si la conducta específica del querellado da margen a que lo disciplinemos. Sostenemos que no.
Al licenciado Belén Trujillo se le imputó un acto específico, remoto y aislado de un estudiante de derecho que utilizaba una oficina legal mientras cursaba sus estudios en derecho. No existe prueba en autos de que existiera un patrón personal de actitudes que, evaluado integralmente, reflejara una aptitud personal o rasgos de carácter y de personalidad que pudieran causar daños a clientes, a la administración de la justicia o que reflejaran alguna, violación a los cánones del Código de Ética Profesional.
La conducta específica del licenciado Belén Trujillo, cuando siendo estudiante de derecho actuó como testigo instru*961mental en la Escritura Núm. 270 fue imprudente e impropia y no refleja una intención específica de causar perjuicios a terceros.
Sin embargo, dicha conducta específica, examinada a la luz de los parámetros y de las circunstancias particulares aquí expuestas —que ocurrió unos treinta (30) años atrás— no requiere que le demos curso a la querella.
h-i > — i h-i
Sobre la segunda imputación de que el querellado violó el Canon 38 del Código de Etica Profesional, supra, por guardar silencio sobre la ilegalidad de la transacción notarial en la que intervino como testigo instrumental, no creemos que la prueba refleje que tal sea la situación.
El Canon 38 del Código de Ética Profesional, supra, exige, en lo pertinente, que:

Canon 88. Preservación del honor y dignidad de la profesión

El abogado deberá esforzarse, al máximo de su capacidad, en la exaltación del honor y dignidad de su profesión, aunque el así hacerlo conlleve sacrificios personales y debe evitar hasta la apa-riencia de conducta profesional impropia. En su conducta como funcionario del tribunal, deberá interesarse en hacer su propia y cabal aportación hacia la consecución de una mejor administración de la justicia. Tal participación conlleva necesariamente asumir posiciones que puedan resultarle personalmente desagradables pero que redundan en beneficio de la profesión, tales como: denun-ciar valientemente, ante el foro correspondiente, todo tipo de conducta corrupta y deshonrosa de cualquier colega o funcionario judicial; aceptar sin vacilaciones cualquier reclamación contra un compañero de profesión que haya perjudicado los intereses de un cliente; poner en conocimiento de las autoridades apropiadas todo acto delictivo o de perjurio que ante él se cometiera.... (Énfasis suplido.)
Hemos examinado cuidadosamente la transcripción de evidencia y el informe del Comisionado Especial, y lo qué la prueba demuestra es que el querellado no podía divulgar un hecho aislado que ocurrió 25 años atrás y que no recordaba. El *962querellado desconocía del pleito instado. Se enteró de la situación en 1984 cuando el entonces Procurador General le apercibe de- la misma mediante carta al efecto. Quedó irrefutado, además, que el licenciado Belén Trujillo practicaba muy poco la profesión, puesto que viajaba constantemente fuera de la isla por cuestiones de negocios.
El querellado no tenía por qué saber que se había presentado una demanda en 1981 cuya sentencia se dicta en 1985. Es en 1983 que se le formula al licenciado Fournier la querella a la que se allana, y es en agosto de 1984 que al querellado se le formulan los cargos y se entera de la situación.
El querellado nunca fue citado a declarar a un tribunal ni fue requerido por persona alguna en relación con su firma en la Escritura Núm. 270. No había ningún hecho especial para que el querellado tuviera que recordar lo relativo al otorgamiento de la Escritura Núm. 270.
De hecho, el Dr. José Mercado Romero —Psicólogo Clínico— declaró en calidad de perito que, según su examen del querellado, éste sólo recordaría experiencias significativas remotas de pro-fundo valor anímico y que fueran trascendentales.- T.E., págs. 108-109. Fue de opinión que firmar una escritura cuando' la persona no es comprador ni contratante no es un hecho significa-tivo, susceptible de ser recordado al cabo de varios años. T.E., pág. 115. Además, la prueba demostró que el querellante, tuvo una práctica de la abogacía limitada, dedicándose a otros menesteres.
Por las razones expuestas, se archiva la querella.
Los Jueces Asociados Señores Negrón García y Rebollo López emitieron opiniones disidentes.

(1) Por esos hechos el abogado-notario José R. Fournier Grau fue desaforado de la profesión legal. In re Fournier, 114 D.P.R. 255 (1983).


(2) Para una exposición de los hechos que culminaron en estos litigios, véase Sánchez Rodríguez v. López Jiménez, 116 D.P.R. 172 (1985).


(3) Con relación a sus gestiones de negocio y el conflicto de éstas con su práctica privada, este Tribunal suspendió al Ledo. Edwin W: Belén Trujillo por el término de dieciocho (18) meses del ejercicio de la abogacía. In re Belén Trujillo, 126 D.P.R. 743 (1990).


(4) Para un excelente análisis de los criterios utilizados por los distintos estados, véase D.C. Brennan, Defining Moral Character and Fitness, 58 (Núm. 4) The Bar Examiners (1989).